Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-24 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor suggest the claim limitations of independent claims 1 and 24. The prior art of record Chiang et al., US 2016/0372802, teaches an electrode  comprising graphite and polymers in a lithium ion battery and recycling of the electrode ; and Takagi, US 2016/0259589, teaches an electrode in a lithium ion battery comprising graphite and a polymer and recycled materials; He Zhou et al., CN 109411843, teach recycling of an electrode in a lithium ion battery.
Regarding independent claim 1, the prior art of record does not teach nor suggest the contaminated graphite and polymer precursor are pyrolyzed and microscopically form silicon carbon compounds that protect the electrode from degradation by the contaminants in the contaminated graphite.
Regarding claim 24, the prior art of record does not teach nor suggest a process of recycling lithium ion electrode materials for reuse in the electrode of claim 1, comprising selecting post-recycled lithium ion battery raw electrode materials comprising graphite or graphite and one or more hard carbon, misocarbon microbeads, or graphene and one or more of the listed contaminants in claim 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727